McFarland, J.,
delivered the opinion of the court.
Bill to enjoin judgment rendered by a justice against complainant, upon the ground that he was not served with process. The warrant shows a regular service. The complainant, in his deposition, says he was not served. The officer says he has no recollection aside from his return, but is satisfied from this that he did serve the warrant, as he was always particular to make his returns according to the facts. There is no other and very pertinent testimony; the facts and circumstances are not fully developed. The onus of proof is upon the complainant; his own testimony but counterbalances that of the official act and testimony of the officer. It would not do to set aside the judgments of courts and the official acts of officers, upon the simple denial of the service by the party himself, unsupported.
Decree affirmed.